ORDER
PER CURIAM:
On June 14, 1999, the appellant filed a Motion for Leave to Submit Supplemental Brief. In support of his motion, the appellant asserts that subsequent to the filing of his brief this Court rendered a decision in Arms v. West, 12 Vet.App. 188 (1999), interpreting 38 U.S.C. § 1154(b) and 38 U.S.C. § 5107. The appellant contends that additional briefing may be helpful “[b]ecause the possible relevancy of Arms and of both of the statutes referred to above may be a significant part of the oral argument and may be relevant to the resolution of this appeal.” He indicates that he has spoken to the Office of General Counsel who opposes his motion.
The panel believes that additional briefing would assist in its disposition of the appeal. On consideration of the foregoing, it is
ORDERED that the appellant, not later than ten days after the date of this order, submit a supplemental brief or memorandum addressing the statutes referenced above and the Court’s decision in Arms addressing those statutes. It is further
ORDERED that the Secretary, not later than seven days after the appellant files his supplemental brief or memorandum, may file a response. On consideration of the impending oral argument scheduled for July 27, 1999, no requests for extensions of time will be entertained.